 1   David Khan

 2   1453 Southgate Ave
 3   Daly City CA 94015
 4   Plaintiffs
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                  NORTHERN DISTRICT OF CALIFORNIA
 8                                                San Francisco

 9
10
11                                                   Case # 17-V-5548-RS
12        Khan et al

13                                       Plaintiffs Notice of public record

14                              V

15
16
17        Justin Rogers et al

18                                     Defendants

19
20
21
22    1. Plaintiff Khan submit the document that the court failed to act in the matter of law.

23    2. The submission is for the record and to become public for the record as the court did ignored

24        all the facts but targeted in bias and retaliation for the request for recusal of judge Beeler for

25        conflict of interest.

26    3. We understood that the laws in the United States do not apply equally as it said in the books

27        and did not expect the court to do the right things as the courts are run by the lawyers turned

28        judges.


     Notice of record                   Case #17-CV-5548                          Page 1 of 2
 1    4. The sealed document filed in November 2018 with the expectation to become a fair

 2        proceeding was ignored and turned towards plaintiff for the abusive actions of the defendants.
 3    5. It is so made to be public as the record and to stay as public.
 4
 5
 6
 7
 8        Date: 07/12/2019                 Sign Name: _______________________________

 9                                                       David Khan
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of record                 Case #17-CV-5548                         Page 2 of 2
